DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Objections/Rejections
The rejection of Claims 1-5 under 35 U.S.C. 112(b).
The rejection of claims 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by Nyberg (US 7,160,719). 			Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “subtle” in claim 6 is a relative term which renders the claim indefinite. The term “subtle” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nyberg (US 7,160,719) in view of Rossini et al. (US 5,026,365; hereinafter “Rossini”).
Regarding claim 1, Nyberg discloses a three-dimensional culture method of cells, comprising the steps of: 	 positioning a plurality of fibers in a flow path spatial part, in which a space surrounded by an inner wall surface from a supply port to a discharge port of a culture solution is used as a flow path, so that a longitudinal direction of each of the fibers is along a direction of the flow path while a predetermined interval is mutually maintained between the fibers (in the method of Nyberg, a hollow fiber bundle 100 is provided having intracapillary space 101 and extracapillary space 102, separated by a plurality of  selectively permeable barriers 103 spaced apart; the hollow fiber bundle  10 is housed within a housing 20 having an inlet and outlet; FIGS. 1 and 2; col. 2, ll. 38-40; col. 5, line 62 to col. 6, line 16);  	placing a plurality of cell clusters in the flow path upon causing the cell clusters to run with a liquid flow of the culture solution supplied in the flow path from the supply port; and 	 culturing each of the cell clusters (spheroids in a cell reservoir (FIGS. 1 and 3: 30) are introduced into the flow path and reticulated into the system, and thus viewed to accumulate adjacent the discharge port at some point, prior to being discharged; col. 8, ll. 17-27),  	wherein a flow rate of the culture solution is controlled (the system of Nyberg includes pumps and sensors for regulating fluid flow rate of the culture solution; col. 4, ll. 42-43),  	wherein a number of the cell clusters to be placed in the flow path, and a placement timing thereof are adjusted in accordance with a control state of the culture solution (Nyberg discloses a desired number of cells can be employed with the method, and the placement of the cells at desired time, i.e., volume of the culture solution needed at the time of the process; col. 8, ll. 8-16; further, the system of Nyberg discloses all of the steps of the claimed method, and thus fully capable of adjusting in accordance with a control state of the culture solution; it is noted that claim 4 recites limitations that is directed to the intended results to be achieved, rather than the steps required to achieve the desired results), and  	wherein the culturing of each of the cell clusters is performed by stacking the cell clusters on an outer surface of each of the fibers (spheroids in a cell reservoir (FIGS. 1 and 3: 30) are introduced into the flow path and reticulated into the system, and thus viewed to accumulate adjacent the discharge port at some point, prior to being discharged; col. 8, ll. 17-27). 	Nyberg does not explicitly disclose a flat plate provided in a downstream section of the flow path spatial part for serving as a growth origin. However, the plurality of fibers of Nyberg are arranged and supported within the flow path part (Nyberg, at FIG. 1). 	Rossini discloses a system comprising a plurality of hollow fiber membranes in a flow path part (FIG. 7: flow path defined by an inner wall of a tube 160 having a plurality of hollow fibers therein 162) and a flat plate in an upstream and a downstream of the flow path part (FIG. 7: support plates 168,170 supporting each of the plurality of hollow fiber membranes). The support plates of Rossini are structurally the same as the instant flat plate and thus fully capable of serving as a growth origin. See col. 11, ll. 18-50.  	In view of Rossini, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have provided the support plates of Rossini in the flow path part of Nyberg for the purpose of supporting the plurality of hollow fiber membranes within the flow path part. Further, one of ordinary skill in the art would have made said modification because said modification would have the simple substitution of one known supporting means for another for the predictable result of supporting the plurality of hollow fiber membranes within the flow path part.
Regarding claim 2, modified Nyberg further discloses wherein each of the fibers has a hollow interior along a longitudinal direction formed therein (FIG. 2: interior 101), has a plurality of micropores that penetrate from the outer surface to the hollow interior, and metabolic waste is removed from each of the cell clusters through each of the micropores (permeable barriers 103 comprises micropores that facilitate removal of waste products from a fluid; col. 3, ll. 41-45; col. 5, ll. 39-53).
Regarding claim 3, modified Nyberg further discloses wherein each of the fibers supplies either or both of growth factors and nutritional factors to each of the cell clusters through each of the micropores (the selectively permeable membrane allows small particulates to be exchanged between intracapillary space 101 and extracapillary space 102, and thus fully capable of supplying either or both of growth factors and nutritional factors to each of the cell clusters through each of the micropores; col. 4, ll. 16-26; col. 5, ll. 40-51).
Regarding claim 5, modified Nyberg further discloses wherein at least one or more among a temperature (col. 5, ll. 33-37), a carbon dioxide concentration, an oxygen concentration and a nitrogen concentration of the culture solution are controlled (col. 6, ll. 37-48).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nyberg in view of Rossini as applied to claim 1 above, and further in view of Page et al. (US 2014/0073034; hereinafter “Page”).
Regarding claim 6, modified Nyberg discloses the three-dimensional culture method of cells according to claim 1 as set forth above. 	Nyberg does not explicitly disclose wherein subtle vibration is applied to each of the fibers, along a flow path direction, at a predetermined timing in accordance with a growth process of each of the cell clusters.  	Page discloses wherein it is well-known in the art to apply vibration to hollow fibers to improve filter flow rate ([0071]). 	In view of Page, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have vibrated the hollow fibers, along a flow path direction, of modified Nyberg, for the purpose of improving filter flow rate, as disclosed by Page  ([0071]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot in view of the new ground of rejection.
As to the Applicant’s argument on pages 6 to 7 of the Remarks, it is noted that the limitations “control unit” and “a cell placement adjustment unit” are not required elements of the elected invention (see, Requirement for Restriction/Election, dated 06-01-2022).
As to the Applicant argument regarding the teachings of Nyberg, as discussed in the rejection, Nyberg discloses the process of introducing cells into the flow path part and the cells would intrinsically accumulate within the flow path part before discharge. Further, regarding the limitation “wherein a number of the cell clusters to be placed in the flow path, and a placement timing thereof are adjusted in accordance with a control state of the culture solution,” this limitation appears to be directed to the intended results to be achieved, rather than the steps required to achieve the desired results. The reference of Nyberg discloses that desired number of cells and desired volume of the culture solution within the flow path part can be varied, and thus, Nyberg is viewed to meet said limitation.
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799